Citation Nr: 1517395	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  08-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1955 to August 1968 in the Air Force and from September 1968 to October 1969 in the Navy.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for a heart disability.

In March 2013, the Veteran was afforded a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In September 2014, the Board denied the CAD issue.  In March 2015, the Court granted a joint motion by counsel for VA and the Veteran to vacate the Board's decision and remanded this matter to the Board.  The Board notes that it denied and remanded other claims in the September 2014 rating decision.  The claims that were denied were not challenged in the joint motion and the matter that was remanded, entitlement to a total disability rating based on individual unemployability (TDIU), has not yet been returned to the Board.   The claim listed on the title page is therefore the only issue before the Board at this time.

In an April 2015 communication, the Veteran requested that the claim be remanded to the AOJ for initial review of additional evidence.  As the Board is granting in full the benefit sought on this appeal, the remand request is moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran has been diagnosed with CAD.

2.  The evidence is approximately evenly balanced as to whether the Veteran was exposed to herbicides in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, CAD is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veteran has been diagnosed with CAD, to include on the March 2014 VA examination.  VA laws and regulations provide that, if a Veteran was exposed to herbicides during service, certain listed diseases, including CAD are presumptively service-connected.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

The dispositive issue in this case is whether the Veteran was exposed to herbicides.  Although veterans who served in Vietnam are presumed to have been exposed to herbicides, the Veteran did not serve in Vietnam as that term is defined in the applicable regulation.  The service personnel records do reflect, however, that his unit (the 357th Fighter Squadron) was stationed at Korat Royal Thai Air Force Base (Korat AFB) from June 12, 1965, to November 8, 1965.  See, e.g., September 14, 2011, RO Formal Finding.  There are multiple documents that provide guidance for VA in adjudicating claims of veterans claiming herbicide exposure in Thailand.

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA). VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides. VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand. The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

VA's Adjudication Procedures Manual Rewrite require special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to specifically include Korat RTAFB. See M21-1MR at IV.ii.2.C.10.q. Specifically, those protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.

In March 2014, the JSRRC confirmed that the available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at Korat AFB during 1965.  Referring to the CHECO Report, the statement also noted that there was evidence of significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The AOJ also contacted an Air Force archivist to determine whether the Veteran was exposed to herbicides while in Thailand.  The archivist conducted research on Korat's AFB's vegetation control program.  He noted that although he had results of the first six months of 1965 (January through June), there was a gap in his research from July 1965 to December 1966.  Despite this, he noted that starting in January 1967, the official histories still bemoaned the fact that there was no perimeter fence around the base.  The archivist noted that his research up through early 1973 was very complete, and it revealed that the first time Korat AFB used any herbicides around its perimeter fence was June 1972.

The Veteran testified during the Board hearing that, although he was chief clerk during his time Thailand, all soldiers with his unit had to perform guard duty every month, which brought him within close proximity of the perimeter of the base.  Board hearing transcript, at 15.  The Board finds this competent testimony to be credible and consistent with the circumstances of the Veteran's service.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The service personnel records contain a November 1965 evaluation report praising the Veteran for his performance in a remote location and during a time period in which his unit relocated three times.  This evidence is consistent with the Veteran's testimony in that it reflects he was an integral part of his unit who performed his duties well and that he would have been expected to perform multiple duties including guard duty including at different locations such as the base perimeter.

The above memorandum and archivist statement weigh against the Veteran's exposure to herbicides, as the memorandum refers to spraying of herbicides on "fenced perimeters" and "fenced-in perimeters" and the archivist indicated that there was no perimeter fence around the Korat AFB base.  The archivist also indicated that the first time Korat AFB used any herbicides around its perimeter fence was June 1972.

Weighing in the Veteran's favor are the fact that there was a gap in the archivist's records during the precise time period while the Veteran was at Korat AFB and also that the archivist indicated that herbicides were first used around the "perimeter fence" was 1972.  Given that there was no fence until at least 1967, this statement indicates that there could have been herbicides used around the perimeter in the absence of a fence prior to that date.  Significantly, the Manual Rewrite contains no date restriction or reference to fencing, but indicates only that if a Veteran served at one of the designated Air Force Bases, including specifically Korat, as a member of the Air Force and was "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence," herbicide exposure should be conceded.  M21-1MR at IV.ii.2.C.10.q.  Here, the Veteran was in the Air Force, was stationed at Korat AFB, and there is other credible evidence in the form of his statements and the November 1965 evaluation report that he was otherwise near the air base perimeter.

As there is evidence both for and against the Veteran being in an area where herbicides were sprayed, the evidence is approximately evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he was exposed to herbicides.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").  As the Veteran has been diagnosed with CAD and was exposed to herbicides during service, entitlement to service connection for CAD is warranted on a presumptive basis. 


ORDER

Entitlement to service connection for CAD is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


